Citation Nr: 1244268	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 beyond December 1, 2009 for convalescence following surgery on service-connected left knee disability on October 20, 2009.

Entitlement to an increased rating for the service-connected left knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an October 2010 VA Form 9, the Veteran reported that in addition to his service-connected left knee disability, he was "also having problems with the opposite knee."  The issue of entitlement to service connection for a right knee disability as secondary to service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals such as incompletely healed surgical wounds.  See 38 C.F.R. § 4.30 (2012).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  Id.  The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994)).  The "recovery" has been defined as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran contends that the temporary total evaluation should be extended beyond December 1, 2009 because he was unable to work at that time, he continued to be treated for post-operative residuals subsequent to December 1, 2009, and he required vocational rehabilitation as he could not return to his former occupation.  A March 2010 Physical Therapy Solutions letter notes that it was recommended that the Veteran not return to work until cleared by his treating physician Dr. P.C.  In a March 2010 letter, Dr. P.C. noted that it was medically necessary for the Veteran to continue to be out of work and that he should remain out at least until physical therapy was completed in two months.  Thus, there is a possibility that the Veteran had complications from the October 20, 2009 left knee surgery that may have continued beyond December 1, 2009.  The evidence of record, however, does not clearly describe the length of the Veteran's convalescent period following the October 20, 2009 surgery.  (An August 2010 VA examination only evaluated the current severity of the disability.)  Therefore, the Board finds that a VA medical opinion is necessary to help assess the length of the Veteran's post-surgical convalescence.  

In addition, in February 2010, the Veteran submitted additional evidence in support of his claim which included a January 2010 letter from the Social Security Administration (SSA) that indicated that the Veteran had recently contacted the agency concerning appealing a decision.  The RO/AMC should obtain the decision and associated records pertaining to the claim from that government agency as they are potentially relevant to his claim in so far as this evidence may address the severity of the left knee disability.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

In VA Form 9, the Veteran reported that he was undergoing vocational rehabilitation because he was unable to return to the type of work that he was doing.  The Veteran's Vocational Rehabilitation records are potentially relevant to the present claim.  This evidence may address the severity of the left knee disability and so should be associated with the claims file, as these records are within the control of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As instructed by the RO in a May 2010 letter, the Veteran prepared two VA Form 21-4142s (consent to release information) dated in May 2010 containing identical information on health care providers from which he received treatment for his left knee, including treatment received from Physical Therapy Solutions from October 2009 to date.  The RO had also instructed the Veteran to submit any medical treatment information from the health care providers he previously identified that he had in his possession.  The Veteran submitted some records along with the consent forms but these records were only from Dr. P.C. so VA must assume that the Veteran did not have any records from Physical Therapy Solutions in his possession.  (The record does contain a March 2010 letter and November 2009 medical report from Physical Therapy Solutions but these were submitted by the Veteran to the RO earlier in time.)  The record does not show that the RO made attempts to obtain the identified records.  VA shall make reasonable efforts to obtain relevant records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Consequently, VA must comply with the duty to assist the Veteran in obtaining the relevant records he identified.  In addition, in VA Form 9, the Veteran indicated that he continued to receive evaluations from Dr. P.C. in connection with his physical therapy through June 2010.  As the record only contains records dated through April 2010, the Board finds that updated records should be requested from Dr. P.C.

Lastly, in a December 2009 rating decision, the RO denied an increased rating for the left knee disability.  In a February 2010 letter, the Veteran noted that he was "appealing the decision that was declining [his] benefits."  In a February 2010 letter, the RO acknowledged receipt of the Veteran's letter but noted that the Veteran discussed an issue (knee surgery) that was not addressed in the December 2009 rating decision.  The RO indicated that it was not clear what the Veteran was appealing and asked for clarification.  Thereafter, in a March 2010 statement, the Veteran indicated that he was appealing the rating decision denying him a total evaluation for an extended period of time.  (This referenced rating decision was issued after the Veteran's February 2010 letter.)  A statement of the case issued in July 2010 only addressed the appeal of the denial of an extension of the temporary total evaluation.  In the October 2010 VA Form 9, the Veteran noted, in pertinent part, that he "disagree[d] with the 10% rating on the left knee."  Thereafter, in an October 2011 rating decision, the RO denied an increased rating for the left knee disability.  The Board, however, observes that the Veteran's October 2010 disagreement with the assigned 10 percent rating is within one year of the December 2009 rating decision that denied an increased rating.  As such, the Veteran has filed a timely notice of disagreement and the issue is in appellate status.  See 38 C.F.R. §§ 20.201, 20.302 (2012).  The Court has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29 (2012).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake reasonable efforts in accordance with 38 C.F.R. § 3.159(c)(1) to obtain treatment records from Physical Therapy Solutions identified in the May 2010 VA Form 21-4142 and records from Dr. P.C. dated beginning in April 2010, including securing any necessary updated authorizations for release of this information.  Ensure all notification to the Veteran pursuant to 38 C.F.R. § 3.159(e) is completed if unable to obtain any identified records.

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.  

3.  Obtain the Veteran's SSA records (application, medical records relied upon, and the decision).  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records in accordance with 38 C.F.R. § 3.159(e)(1).

4.  After completion of the above development, the claims folder must be made available to a physician or certified physician's assistant for review and assessment of the length of the Veteran's convalescence due to surgery on October 20, 2009.  The VA examiner should respond to the following:

Based on the available evidence, to include post-surgical treatment reports, letters from private health care providers dated in March 2010, and the August 2010 VA examination report, the examiner should provide an opinion as to the length of the Veteran's convalescence due to surgery on October 20, 2009.

In so providing, the examiner is advised to interpret "convalescence" as the stage of recovery following an attack of disease, a surgical operation, or an injury.  The examiner is also advised to interpret "recovery" as the act of regaining or returning toward a normal or healthy state.  Notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account.   

5.  Issue a statement of the case to the Veteran and his representative on the issue of entitlement to a rating in excess of 10 percent for service connected left knee anterior cruciate ligament tear with degenerative joint disease with scars, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if the Veteran files a timely substantive appeal.

6.  Thereafter, readjudicate the claim of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 beyond December 1, 2009 for convalescence following surgery on service-connected left knee disability on October 20, 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



